          Case 1:21-cv-00031-LM Document 1 Filed 01/12/21 Page 1 of 6




                     UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW HAMPSHIRE

                                                                        Case No._1:21cv-00031____



Michael Hayes                          )
1675 Route 9                           )
Stoddard, New Hampshire 03464          )
      Plaintiff,                       )
                                       )
       v.                              )
                                       )
                                       )
                                       )
                                       )
All Parts Racing, LLC                  )
55 East Street                         )
Ware, MA 01082;                        )
                                       )
CoPart Catastrophe Response Fleet, LLC )
14185 Dallas Parkway, Suite 300        )
Dallas, TX 75254;                      )
                                       )
Transit Pros. LLC                      )
3215 NE Carnegie Drive, Suite 200      )
Lee’s Summit, MO 64064,                )
       Defendants.                     )


                                         COMPLAINT

                                           PARTIES

   1. Plaintiff, Michael Hayes, resides in Stoddard, in the County of Cheshire, New

      Hampshire.

   2. Upon information and belief, Defendant All Parts Racing, LLC (hereinafter “All Parts”)

      is a privately held limited liability corporation with an office and principal place of

      business in Ware, Massachusetts.


                                               -1-
       Case 1:21-cv-00031-LM Document 1 Filed 01/12/21 Page 2 of 6




3. All Parts operates a vehicle towing company.

4. Upon information and belief, Defendant CoPart Catastrophe Response Fleet (hereinafter

   “CoPart”) is a privately held limited liability corporation with an office and principal

   place of business in Dallas, Texas.

5. CoPart operates a towing company as well as a nation-wide vehicle auction house.

6. Upon information and belief, Defendant Transit Pros. LLC (hereinafter “Transit”) is a

   privately held limited liability corporation with an office and principal place of business

   in Lee’s Summit, Missouri.

7. Transit operates a towing company.

                               JURISDICTION AND VENUE

8. This is a personal injury action arising from an incident occurring in Stoddard, New

   Hampshire on or about June 3, 2019.

9. Subject matter jurisdiction properly lies with this Court through diversity jurisdiction

   pursuant to 28 U.S.C. § 1332 because all parties are citizens of diverse states and the

   amount in controversy exceeds $75,000.00.

10. This Court is the proper venue pursuant to 28 U.S.C. § 1391 (b)(2) because all the

   relevant events giving rise to the claim occurred in this judicial district.

11. When assessing personal jurisdiction over non-resident defendants in a diversity of

   citizenship case, a federal court exercising diversity jurisdiction is the functional

   equivalent of a state court sitting in the forum state. Steir v. Girl Scouts of USA, 218 F.

   Supp. 2d 58, 62 (D.N.H. 2002).




                                            -2-
       Case 1:21-cv-00031-LM Document 1 Filed 01/12/21 Page 3 of 6




12. This court can assert personal jurisdiction over the defendants if jurisdiction is proper

   under both the New Hampshire long-arm statute and the due process requirements of the

   federal constitution. Id.

13. Personal jurisdiction is established pursuant to New Hampshire’s long-arm statute

   because the above named defendants transact business within the state and have

   submitted themselves to the jurisdiction of this state as to any cause of action arising

   from or growing out of their business within the state. See NH RSA § 510:4.

14. New Hampshire’s long-arm statute is coextensive with the federal due process standard.

15. Defendants engage in continuous and systematic activity in the forum state and are

   subject to general jurisdiction in that forum with respect to all causes of action, even

   those unrelated to the defendant’s forum-based activities.

16. Plaintiff seeks damages against the Defendants in an amount within the jurisdictional

   limits of this Court, together with the costs and interest.

                                      FACTUAL BASIS

17. Plaintiff operates a vehicle repair, towing, and recovery business known as “Hayes Car

   and Truck Repair, LLC,” located at 1675 Route 9 in Stoddard, New Hampshire.

18. On or about May 17, 2019, Plaintiff towed a large 2013 Chevrolet Silverado 3500 HD

   truck (hereinafter “the large truck”) to Plaintiff’s business. The large truck was to be

   stored there pending evaluation by an insurance carrier.

19. CoPart was hired by the insurance carrier to pick up the large truck from Plaintiff’s

   property.




                                            -3-
       Case 1:21-cv-00031-LM Document 1 Filed 01/12/21 Page 4 of 6




20. Plaintiff advised CoPart that the large truck weighed twice what a normal truck weighed;

   was much longer than a normal truck due to its crew cab and eight (8) foot truck bed; and

   had dual rear wheels.

21. CoPart hired Transit to pick up the large truck.

22. Transit hired All Parts to pick up the large truck.

23. On or about June 3, 2019, All Parts arrived at Plaintiff’s business to pick up the large

   truck.

24. The All Parts driver did not have a Commercial Driver’s License, was not adequately

   trained, and was unfamiliar with practices necessary to safely remove the large truck.

25. The All Parts vehicle was not adequate to safely load or hold the large truck.

26. All Parts did not provide the necessary equipment to safely load the large truck.

27. Copart knew the driver, truck, and equipment were insufficient and unsafe.

28. All Parts knew the driver, truck, and equipment were insufficient and unsafe.

29. All Parts attempted to load the large truck anyway and was advised to take the back roads

   home.

30. While All Parts was loading the truck, a skid (a piece of heavy plastic equipment placed

   underneath the wheels of a vehicle to allow it to slide while being loaded onto a tow

   truck) shot out from the front wheel of the large truck at extremely high speed and hit

   Plaintiff in the face, injuring and disfiguring him.

31. All Parts and Transit were the apparent, express, or implied agent for or were employed

   by Copart; and were acting within the course and scope thereof when the acts of

   negligence were committed.




                                             -4-
          Case 1:21-cv-00031-LM Document 1 Filed 01/12/21 Page 5 of 6




   32. CoPart, Transit, and All Parts owed a duty of care to Plaintiff to ensure reasonable safety

      practices were undertaken to prevent an undue risk of harm.

   33. CoPart, Transit, and All Parts, knew or should have known that sending an inadequate

      truck, with an untrained, incompetent driver increased the risk of foreseeable harm to

      Plaintiff.

   34. CoPart, Transit, and All Parts disregarded the risk of injury and breached their duty of

      care.

   35. As a direct and proximate result of Defendants’ breach, Plaintiff was seriously injured

      and permanently disfigured; required medical attention; incurred medical expenses and

      lost wages; suffered great pain of body and anguish of mind; and lost opportunities and

      enjoyment of life. Plaintiff’s injuries are continuing and are permanent.

                                DEMAND FOR TRIAL BY JURY

   36. Plaintiff demands a trial by jury on all claims.

                                 ENTRY ON APPEARANCE

NOW COMES Costello, Valente and Gentry, P.C., and hereby enters its appearance for

      Plaintiff.

WHEREFORE, the Plaintiff seeks the following relief:

      A. Judgment for the Plaintiff in an amount sufficient to fairly and fully compensate her

      for his injuries and damages;

      B. Costs and expenses where allowed by law; and

      C. Such other and further relief as is equitable and just.




                                                -5-
          Case 1:21-cv-00031-LM Document 1 Filed 01/12/21 Page 6 of 6




DATED at Brattleboro, Vermont, this 12th day of January, 2021.

                                          COSTELLO VALENTE & GENTRY, P.C.
                                          Attorneys for Defendant


                                          By:_/s/ James A. Valente, Esq._
                                            James A. Valente, Esq.
                                            COSTELLO, VALENTE & GENTRY, P.C.
                                            P.O. Box 483
                                            Brattleboro, VT 05301
                                            802 257-5533
                                            NH Bar ID:266494
                                            valente@cvglawoffice.com




                                            -6-
